PER CURIAM:
Plaintiff sued for damages allegedly resulting from assault and battery. Defend*341ant counterclaimed for damages because, so it was averred, plaintiff caused defendant’s wrongful arrest. On October 11, 1977, a Polk County jury found for defendant on plaintiff’s petition and for plaintiff on defendant’s counterclaim. After her after-trial motions were denied, plaintiff filed a notice of appeal.
The transcript on appeal demonstrates that no judgment has been entered in the case. A final judgment forms the sole basis for appellate review. Rule 74.01, V.A.M.R.; § 512.020, V.A.M.S. In the absence of such a judgment we have no appellate jurisdiction and hence no alternative but to dismiss the appeal.
Appeal dismissed.
All concur, except FLANIGAN, J., dissents in separate opinion.